Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/12/2022 has been entered.


 DETAILED ACTION
1. 	This action is responsive to application communication filed on 1/12/2022.
2. 	Claims 1-20 are pending in the case. 
3.	Claims 1, 11 and 20 are independent claims. 


Applicant’s Response
	In Applicant’s response dated 1/12/2022, applicant has amended the following:
a) Claims 1, 11 and 20


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 9-11, 13, 14, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bergin et al. (hereinafter “Bergin”), U.S. Published Application No. 20160147913 A1 in view of Perry et al. (hereinafter “Perry”), U.S. Published Application No. 20100325599 A1, in further view of Alcorn et al. (hereinafter “Alcorn”), U.S. Patent No. 6891533 B1.
Claim 1:
Bergin teaches A computer-implemented method for analyzing design options, the method comprising: (e.g., using a design application for analyzing a spectrum of design options abstract; A design application allows an end-user to define an engineering problem, and then synthesizes a spectrum of design options that solve the engineering problem.)

generating a set of design options based on a problem definition associated with an engineering design problem; (e.g., generating a set of design options via cad tools based on a set of design criteria (i.e., problem definition associated with an engineering design problem) Under BRI, a set may be only one design option. par. 5; In a typical engineering workflow, an engineer uses a computer-aided design (CAD) tool to generate three-dimensional (3D) geometry that solves a design problem. In doing so, the engineer typically makes design choices in accordance with a set of design criteria. For example, in the design of an airplane wing, one design objective could be that the airplane wing must provide at least a minimum amount of lift. One design constraint could be that the airplane wing must not be subjected to greater than a maximum amount of stress in a given direction. In order to best meet the design criteria, an engineer oftentimes creates multiple design options that may or may not meet the design criteria. Then, the engineer manually analyzes and compares those different design options to determine which option best fits the design criteria.)
 
generating a set of images based on the set of design options, 

combining the set of images to generate a first composite that indicates at least a portion of a boundary associated with each design option included in the set of design options; (e.g., combining, obstacles, ports, forces and geometry images to generate a first composite that indicates a boundary condition (e.g., geometry 400) associated with a design option as shown in Figure 5, par. 44; Geometry 400 represents various boundary conditions associated with design space 304 that constrain possible design options. par. 46; In operation, the end-user interacts with GUI engine 208, via GUI 210, to set locations for ports 510, forces 212 for those ports, and obstacle 520. Then, GUI engine 208 updates GUI 210 to include constraint viewer 530, which displays representations of those ports, forces, and obstacles. Par. 47; Constraint menu 600 
receiving a first user interaction with the first composite; (e.g., interactions with a potential design option (e.g., adding images or constraints) which includes the composite of images as shown in Figures 4-7, par. 44; Geometry 400 may be generated within the 3D environment based on interactions with GUI engine 208 and/or setup engine 200 performed via GUI 210, or geometry 400 may be imported into design application 120 from an external source.  par. 46; In operation, the end-user interacts with GUI engine 208, via GUI 210, to set locations for ports 510, forces 212 for those ports, and obstacle 520. Then, GUI engine 208 updates GUI 210 to include constraint viewer 530, which displays representations of those ports, forces, and obstacles. Par. 47; Constraint menu 600 allows the end-user to constrain portions of geometry 400 by adding loads, set geometry as fixed, apply geometric constraints to geometry, edit geometry, remove ports, or hide portions of geometry altogether.)

and generating a subset of design options based on the first user interaction and one or more geometric criteria derived from the first user interaction. (e.g., updating a design option with constraints (e.g., geometric criteria) generates a new subset design option. Under BRI, a “subset” may only be a single option par. 44; Geometry 400 represents various boundary conditions associated with design space 304 that constrain possible design options. par. 47; FIG. 6 illustrates additional design criteria being established for the design problem of FIG. 3, according 

Bergin fails to expressly teach wherein each image included in the set of images corresponds to a different design option included in the set of design options.
However, Perry teaches wherein each image included in the set of images corresponds to a different design option included in the set of design options. (e.g., reusing component images for different design options to determine the most preferred design par. 17;  For example, a manufacturer of power supply components may be able to supply on the order of dozens of possible designs that satisfy a given set of power supply requirements. These designs may include various power supply components and supporting components to allow the power supply components to function for the particular application. par. 19; To overcome these and other deficiencies in existing design tools, a design tool may allow a user to create multiple possible 

In analogous art of determining design options, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the images of a design option as taught by Bergin to be reused with multiple difference design options as taught by Perry with a reasonable expectation of success, to provide the benefit of determining the best design option for a particular application. (see Perry; par. 16).  

Bergin/Perry fails to expressly teach wherein each image included in the set of images is associated with a different alpha value;

However, Alcorn teaches wherein each image included in the set of images is associated with a different alpha value; (e.g., images of a composite image associated with a desired color (i.e., different alpha value, when desired) col.5 line 6;  In another aspect of the invention, a graphics system including an imaging pipeline configured to manipulate two-dimensional images and to composite separately generated three-dimensional images is disclosed. 
 col. 11 line 57; Once an incoming fragment has passed all of the above-noted tests, it can be combined with the current contents of color buffer 262 in one of several ways. In operational block 224, blending may be implemented to combine the incoming fragment R, G, B and .alpha. values (RGBA) with those of the pixel already stored at that location. Different types of blending operations are generally available. At operational block 226, the color resolution of an image may be improved at the expense of spatial resolution by dithering the color in the image. Finally, at operational block 228, logical operations are applied to the values of the incoming fragment and/or the values currently stored in color buffer 262. The results of the operations performed in fragment processing stage 168 are provided to frame buffer controller 170 for storage in frame buffer 180 in a manner which is well-known in the art to result in only the desired pixels being rendered in the desired color.)
In analogous art of displaying 3D images, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composite of images as taught by Bergin/Perry to include a blending method of 
Claim 3 depends on claim 1:
Bergin/Perry/Alcorn teaches wherein each design option included in the set of design options includes a different three-dimensional model, and generating the set of images comprises performing a different rendering operation for each different three-dimensional model. (e.g., CAD tools generates 3D geometry to create design option which includes images see Bergin; Figures 3-7 illustrates 3D models of design options par. 5; In a typical engineering workflow, an engineer uses a computer-aided design (CAD) tool to generate three-dimensional (3D) geometry that solves a design problem. Par. 38; Problem specification 202 is a data structure that embodies all of the design criteria received via interactions with the end-user. For example, problem specification 202 could reflect a 3D environment that includes specific locations where certain forces are to be supported, within precise volumetric constraints, under particular weight limitations.) (e.g., rendering 3D images separately for design applications see Alcorn abstract; Methods and apparatus for compositing separately generated three-dimensional images in a two-dimensional graphics imaging pipeline of a computer graphics system to ultimately render a composited image on a display screen. col. 6 line 55; Such graphics applications may be, for example, a database, a CAD/CAM application, an architectural design application)

Claim 5 depends on claim 1:
wherein generating the subset of design options comprises: generating a set of points based on the first user interaction with the first composite; (e.g., generating points for a hyper-vector or design option vector based on a selected design option (i.e., composite of images)) as shown in Figures 8-10 par. 50; GUI engine 208 is configured to plot each design option 206 in spectrum 810 based on attributes of those design options that correspond to the X-axis attribute and the Y-axis attribute. Specifically, for a given design option 206, GUI engine 208 determines the X and Y-axis attributes of plot 800, and then determines corresponding attributes of the design option 206.  par. 54; In addition, GUI engine 208 also causes design option vector 1022 to be displayed. Design option vector 1022 represents a set of attributes associated with design option 1000.)
and filtering the set of design options based on the set of points and the one or more geometric criteria. (e.g., filtering design options based on the point assigned to an attribute and one or more constraints (i.e., geometrical criteria) par. 51; Multi-attribute controller 820 is a control element that allows the end-user to adjust spectrum 810 based on attributes of design options 206 within that spectrum. The end-user may select the specific attributes shown in multi-attribute controller 820, and then filter spectrum 820 based on those attributes to remove design options 206 falling outside desired attribute ranges. par. 52; An exemplary design option vector 824 is shown. In the context of this disclosure, a "design option vector" refers to a vector of attribute values associated with a specific design option 206. Those attributes could include, for example, weight, volume, maximum stress, maximum strain, total strain energy, maximum von Mises stress, and other physical attributes of a design.)

Bergin teaches further comprising generating a second composite based on the first composite in response to user input indicating that the first composite should be rotated.  (e.g., making changes (e.g., adding metadata) to the first design option with includes the first composite of images to generate a second design option with the first composite of images while previewing a rotatable model (i.e., composite should be rotated) par. 55; In addition, GUI engine 208 may render design option preview 1004 as a 3D, rotatable model with superimposed metadata including stress, strain, energy, thickness, and other engineering data.)
Claim 10 depends on claim 1:
Bergin teaches further comprising: 
generating a set of three-dimensional models based on the set of design options; (e.g., each potential design is considered a 3D model as shown in Figures 3-7 or each potential design option may be used to identify other generated design options (i.e., 3D models), abstract; In response to end-user selections of certain design options, the design application identifies other similar design options, and then displays these design options to the end-user.  par. 5; In a typical engineering workflow, an engineer uses a computer-aided design (CAD) tool to generate three-dimensional (3D) geometry that solves a design problem. Par. 60; Then, GUI engine 208 may predict specific design options, such as design options 1500 and 1502, which share similar statistics as the design options 206 viewed by the end-user. par. 76; Then, GUI engine 208 may 

generating a second subset of design options based on a second user interaction with the second composite. (e.g., the predicted specific designs options are based on the selected design option (i.e., second composite of images to create the selected design option) abstract; In response to end-user selections of certain design options, the design application identifies other similar design options, and then displays these design options to the end-user.  Par. 60; Then, GUI engine 208 may predict specific design options, such as design options 1500 and 1502, which share similar statistics as the design options 206 viewed by the end-user. par. 76; GUI engine 208 may collect statistics related to the types of design options 206 the end-user finds favorable. Then, GUI engine 208 may predict specific design options that share similar statistics as the design options 206 viewed by the end-user.)

Bergin/Perry fails to expressly teach combining the set of three-dimensional models to generate a second composite; 
	However, Alcorn teaches combining the set of three-dimensional models to generate a second composite; (e.g., combining 3D image models to create a composite abstract; Methods and apparatus for compositing separately generated three-dimensional images in a two-dimensional graphics imaging pipeline of a computer graphics system to ultimately render a composited image on a display screen. Col. 3 line 17; It is often desirable to composite (combine) images that are not rendered 
In analogous art of displaying 3D images, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the 3D images as taught by Bergin/Perry into a composite as taught by Alcorn to provide the benefit of integrating 3D images from outside sources resulting in an increased application usability.   

Claim 11:
Claim 11 is substantially encompassed in claim 1, therefore, Examiner relies on the same rationale set forth in claim 1 to reject claim 11. 
Claim 13 depends on claim 11:
Claim 13 is substantially encompassed in claim 3, therefore, Examiner relies on the same rationale set forth in claim 3 to reject claim 13. 
Claim 14 depends on claim 11:
Claim 14 is substantially encompassed in claim 4, therefore, Examiner relies on the same rationale set forth in claim 4 to reject claim 14. 


Claim 17 is substantially encompassed in claim 5, therefore, Examiner relies on the same rationale set forth in claim 5 to reject claim 17. 
Claim 20:
Claim 20 is substantially encompassed in claim 1, therefore, Examiner relies on the same rationale set forth in claim 1 to reject claim 20. 

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bergin/Perry/Alcorn as cited above and applied to claims 1, 11 and 20, in view of Basudhar; Anirban, U.S. Published Application No. 20160092606 A1.
Claim 2 depends claim 1:
Bergin teaches wherein generating the set of design options comprises: determining at least one design criterion included in the problem definition; (e.g., determining design constraints as design criteria (i.e., problem definition) par. 5; In a typical engineering workflow, an engineer uses a computer-aided design (CAD) tool to generate three-dimensional (3D) geometry that solves a design problem. In doing so, the engineer typically makes design choices in accordance with a set of design criteria. For example, in the design of an airplane wing, one design objective could be that the airplane wing must provide at least a minimum amount of lift. One design constraint could be that the airplane wing must not be subjected to greater than a maximum amount of stress in a given direction. In order to best meet the design criteria, an engineer oftentimes creates multiple design options that may or may not meet the 


executing a generative design process based on the at least one design criterion, wherein each design option included in the set of design options meets the at least one design criterion; (e.g., executing a generative design process via CAD tool  based on a design constraint (e.g., airplane wing is a design option that meets the one design criterion objective) par. 5; In a typical engineering workflow, an engineer uses a computer-aided design (CAD) tool to generate three-dimensional (3D) geometry that solves a design problem. In doing so, the engineer typically makes design choices in accordance with a set of design criteria. For example, in the design of an airplane wing, one design objective could be that the airplane wing must provide at least a minimum amount of lift. One design constraint could be that the airplane wing must not be subjected to greater than a maximum amount of stress in a given direction. In order to best meet the design criteria, an engineer oftentimes creates multiple design options that may or may not meet the design criteria. Then, the engineer manually analyzes and compares those different design options to determine which option best fits the design criteria.)

Bergin/Perry/Alcorn fails to expressly teach and filtering the set of design options based on a first ranking of the set of design options, wherein the first ranking indicates a degree to which each design option included in the set of design options includes a first design characteristic.
However, Basudhar teaches and filtering the set of design options based on a first ranking of the set of design options, wherein the first ranking indicates a degree to which each design option included in the set of design options includes a first design characteristic. (e.g., design options on the X-Y diagram of Figure 1B are organized based on a ranking (i.e., filtering based on design variables)  related to optimal designs having design variables (i.e., design characteristic) par. 33; All individuals represented by circles 128 are non-dominated with respect to any other individual hence having a best or highest rank (e.g., rank of one). If all points represented by circles are removed from FIG. 1B, then the individuals represented by squares 126 become non-dominated with respect to all others. Therefore, squares 128 are assigned next best rank (e.g., rank of two), and so on. Par. 34; the example shown in FIG. 1B, circles 128 represent a set of Pareto optimal solution and the line 130 connecting all circles 128 is called the Pareto optimal front. It is noted that there would generally be more than one individual or solution having the same rank.)

In the analogous art of analyzing design options, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the 3D design options have particular attributes as taught by Bergin/Perry/Alcorn to be ranked as taught by Basudhar to provide the benefit of easily discovering the optimal design for an engineering problem (see Basudhar; paras. 3 and 4)


Claim 12 is substantially encompassed in claim 2, therefore, Examiner relies on the same rationale set forth in claim 2 to reject claim 12. 

Claims 4, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bergin/Perry/Alcorn as cited above and applied to claims 1, 11 and 20, in view of Ahmad; Subutai, U.S. Patent No. 6532022 B1.
Claim 4 depends on claim 1:
Bergin/Perry/Alcorn fails to expressly teach wherein combining the set of images comprises assigning a set of rankings to the set of images, and performing one or more alpha blending operations on the set of images based on the set of rankings.

However, Ahmad teaches wherein combining the set of images comprises assigning a set of rankings to the set of images, and performing one or more alpha blending operations on the set of images based on the set of rankings. (e.g., assigning a rank statistic to images and performing alpha blending operations on the images based on the rankings claim 42; calculating a first rank statistic of the pixel from the input image relative to an adjacent pixel from the input image and comparing the first rank statistic with a calculated second rank statistic of the corresponding pixel from the background image to the adjacent pixel from the background image, thereby determining whether the pixel from the input image is part of a shadow; and blending the object in the input image onto the destination image using the alpha image as a 

In the analogous art of composite modelling, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composite of images as taught by Bergin/Perry/Alcorn to be alpha blended based on a ranking as taught by Ahmad to provide the benefit of improving the composite while minimizing distortion (see Ahmad; col.2 line 64 to col. 3 line 2)

Claim 15 depends on claim 11:
As noted above, Bergin/Perry/Alcorn/Ahmad teaches further comprising generating a first alpha value for a first image in the set of images based on a first ranking assigned to the first image. (e.g., assigning a rank statistic to images and performing alpha blending operations on the images based on the rankings Ahmad; claim 42; calculating a first rank statistic of the pixel from the input image relative to an adjacent pixel from the input image and comparing the first rank statistic with a calculated second rank statistic of the corresponding pixel from the background image to the adjacent pixel from the background image, thereby determining whether the pixel from the input image is part of a shadow; and blending the object in the input image onto the destination image using the alpha image as a blending coefficient thereby compositing the object into the destination image with minimum shadows and gaps in the object)

As noted above, Bergin/Perry/Alcorn/Ahmad teaches wherein the step of combining the set of images comprises alpha blending the first image and a second image based on the first alpha value. (e.g., assigning a rank statistic to images and performing alpha blending operations on the images based on the rankings Ahmad; claim 42; calculating a first rank statistic of the pixel from the input image relative to an adjacent pixel from the input image and comparing the first rank statistic with a calculated second rank statistic of the corresponding pixel from the background image to the adjacent pixel from the background image, thereby determining whether the pixel from the input image is part of a shadow; and blending the object in the input image onto the destination image using the alpha image as a blending coefficient thereby compositing the object into the destination image with minimum shadows and gaps in the object)
Allowable Subject Matter
Claims 6-8, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments

Applicant’s arguments, with respect to the previously cited prior art failing to disclose the new limitations has been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of newly applied “Perry” reference. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY ORR whose telephone number is (571)270-1308. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571)272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

HENRY ORR
Primary Examiner
Art Unit 2145



/HENRY ORR/           Primary Examiner, Art Unit 2145